Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 6-9 and 11-20 are indicated to be allowable as the closet prior arts by Nishimoto (Pub. No.: US 2013/0179005 A1) and Zaid (Pub. No.: US 2011/0112969 A1) doe not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the first mobile device is paired with the vehicle by processing a pairing transaction between the first mobile device and the vehicle and registering an administrator e-key with the server, the server including one or more servers, and wherein the server or one or more servers include an automaker server that stores a database for authenticating e-keys to vehicles.” as recited in claim 6 and “initiating, by a mobile device, a wireless connection with communication circuitry of the vehicle for initiating pairing of the mobile device with the vehicle, the mobile device is configured to use an access code obtained from a server to establish the wireless connection with the vehicle for pairing; receiving, by the mobile device, encrypted information from the vehicle, the encrypted information is decrypted using data from the access code, wherein a confirmation of the decryption of the information is sent by the mobile device to the vehicle for pairing the mobile device and the vehicle using the e-key” as recited in claim 18 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ZHEN Y WU/Primary Examiner, Art Unit 2685